DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 11, 2020, has been entered.

Status of Claims
This action is in reply to the communication filed on August 11, 2020.
Claims 1 and 5 have been amended and are hereby entered.
Claims 18 – 20 have been added.
Claim 16 has been canceled.
Claims 6 - 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of manufacturing nonwoven cellulose fiber fabric, there without traverse in the reply filed on November 18, 2019.
Claims 1 – 5, 14, 15, and 17 – 20 are currently pending and have been examined. 

Information Disclosure Statement
The references provided in the Information Disclosure Statements filed on October 7, 2020 and November 3, 2020 have been considered. Signed copies of the corresponding 1449 forms have been included with this office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 - 5, 14, 15, 17, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to include the limitation "gaps are homogenously provided over the entire fabric." This limitation lacks support in the specification as filed. The specification provides support for a fabric portion having a homogeneous fiber distribution ([0036]), which is understood to mean fibers of homogenous composition and fiber diameters. 

Claims 2 – 5, 14, 15, 17 and 18 are rejected as being dependent on claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 5, 14, 15, and 17 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 19 recite the limitation “in a range between.” This renders the claim indefinite because it is unclear if the claim is requiring values only between the claimed values or “in a range” of the claimed values, which would also include values outside the claimed values.
For examination purposes, the claim is interpreted to encompass either limitation.
Claims 2 – 5, 14, 15, 17, 18 and 20 are rejected as being dependent on claims 1 and 19. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1- 5, 14, 15, and 17 - 20  are rejected under 35 U.S.C. 103 as being unpatentable over Luo (US20090324926A1) and White (US20090186189).
As per claims 1, 14 – 15, 17, and 18 – 20, Luo teaches:
A nonwoven cellulose fiber fabric comprising a network of substantially endless fibers and products comprising the same ([Abstract]: “Cellulose filtration products comprising nonwoven meltblown lyocell fiber webs” and [0012] “In the present application the fibers are continuous.”)
Wherein at least 80 mass percent of the fibers have an average fiber diameter in a range between 1 – 40 µm ([0015]: “The nonwoven webs comprise meltblown lyocell fibers of continuous length. In one embodiment the meltblown lyocell fibers in the web have a diameter of from about 3 to about 12 µm.”)
Comprising a plurality of pores delimited between a first plurality of the fibers and having sizes within a first size range, wherein the first size range is between 3 and 300 µm, wherein the first pores are gaps between the fibers, which gaps are formed by a spinning process of extruding the lyocell spinning solution, forming the substantially endless fiber, and collecting the fibers, and which gaps are homogenously provided over the entire fabric ([0027]: “In one embodiment the largest pore diameter is less than about 300 microns but greater than about 10 microns.” As the fibers are spun into a nonwoven, the gaps will be provided over the entire fabric as claimed. The limitation “homogenously provided” is interpreted to encompass fabrics with gaps provided over the entire fabric.)
Luo does not teach:
A plurality of second pores delimited between a second plurality of the fibers and having sizes within a second size range, wherein the second size range is between 300 µm and 5 mm, wherein the second pores are selectively formed by an additional process selected from hydroentanglement or needle-punching and are inhomogenously provided only over subsections of the fabric
Wherein the first size range encompasses sizes being smaller than sizes encompassed by the second size range
Wherein the fabric comprises a first fabric portion having the plurality of first pores, and comprises a second fabric portion being different from the first fabric portion and having the plurality of second pores.
White teaches nonwoven cellulose fabrics spun from lyocell ([0007]). White teaches these nonwovens can be used in filters ([0068]), which is the same application as Luo. White further teaches that by hydroentangling the nonwoven web, the material is strengthened ([0047]). White teaches that the hydroentangling process can be varied in different parts of the web to create different densities and web marking effects ([0030]). 
It would have been obvious to one of ordinary skill in the art to hydroentangle the web of Luo resulting in a plurality of second pores larger than the pores produced by meltblowing, wherein the plurality of pores are inhomogeneously provided only over subsections of the fabric, as taught by White, motivated by the desire to predictably improve the strength of the nonwoven web ([0047]) and to provide different web densities and marking effects ([0030]).  Note that the hydroentangling of the webs of Luo would create pores of a larger size than that originally produced by the meltblowing, as claimed. As the meltblowing pores range up to 300 µm, these large pores would be at least 300 µm, as required by claim 19.
As per claims 2 – 4, Luo further teaches:
Wherein the plurality of first pores are suitable for retaining and/or releasing first particles: ([0031] Table 4 shows the largest pore diameter and average pore diameters of the produced lyocell fibers. Specifically, example 3 teaches fiber webs with largest pore diameters of 271µm. Based on this, it would naturally follow that particles smaller than the pore size, including 0.5µm – 270µm, which fall within the claimed size range of claim 4, would be able to both enter and leave the pores.  Note that no particles are actually claimed.)
As per claim 5, Luo teaches:
Fibers having a copper content of less than 5 ppm and/or a nickel content of less than 2 ppm: (As the process of Luo does not require nickel or copper, it would naturally follow that these metals are not present in the end fibers.)

Response to Amendments
Applicant’s amendment to claim 5, filed August 11, 2020 caused the withdrawal of the rejection of claim 5 under 35 U.S.C. 112(b) as set forth in the office action mailed May 26, 2020.
Applicant’s amendments to the claims, filed August 11, 2020 caused the withdrawal of the rejection of claims 1 – 5 and 14 – 17 under 35 U.S.C. 103 as being unpatentable over Luo as set forth in the office action mailed May 26, 2020. Claim 16 has been cancelled.

Response to Arguments
Applicant’s arguments with respect to claims 1 - 5 and 14 - 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.N.C./Examiner, Art Unit 1789                                                                                                                                                                                                        

/PETER Y CHOI/Primary Examiner, Art Unit 1786